          Case 13-43117            Doc 38       Filed 02/06/19 Entered 02/07/19 00:54:06                         Desc Imaged
                                                Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                 District of Massachusetts
In re:                                                                                                     Case No. 13-43117-edk
Wally M Sabet                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0101-4                  User: pf                           Page 1 of 1                          Date Rcvd: Feb 04, 2019
                                      Form ID: odefntc                   Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 06, 2019.
db             +Wally M Sabet,   297 Andover Street,   North Andover, MA 01845-5237

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 4, 2019 at the address(es) listed below:
              Joseph H. Baldiga   jhbaldiga@ecf.epiqsystems.com,bankrupt@mirickoconnell.com
              Joseph H. Baldiga   on behalf of Trustee Joseph H. Baldiga jhbaldiga@ecf.epiqsystems.com,
               bankrupt@mirickoconnell.com
              Kenneth P. Doherty   on behalf of Debtor Wally M Sabet attykdoherty@aol.com,
               rmastroianni2@gmail.com;r63709@notify.bestcase.com
              Richard King    USTPRegion01.WO.ECF@USDOJ.GOV
                                                                                            TOTAL: 4
   Case 13-43117            Doc 38      Filed 02/06/19 Entered 02/07/19 00:54:06                Desc Imaged
                                        Certificate of Notice Page 2 of 3
                                      UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MASSACHUSETTS


In Re:      Wally M Sabet ,                                       Chapter: 7
            Debtor                                                Case No: 13−43117
                                                                  Judge Elizabeth D. Katz



                                                  ORDER
                                         REGARDING DEFICIENT FILING

Your recent filing of Motion to Reopen Case on FEBRUARY 1, 2019 with the Court was deficient and/or
defective as noted below:



         Certificate of Service is Missing.

         Verification of Matrix. (This local form may be downloaded at www.mab.uscourts.gov.)

       Verified Statement or an Unsworn Declaration regarding schedules as required by Fed. R. Bankr. P.1008 and
in accordance with 28 USC § 1746. Please file either Official Form 106Dec for individuals or Official Form 202
for non−individuals as appropriate.

         Declaration Re: Electronic Filing (Official Local Form 7) as required by MEFR 7(a).

      Chapter 13 Agreement Between Debtor and Counsel (Official Local Form 8) as required by MLBR App. 1,
Rule 13−2 (a)(8).

         Reaffirmation Agreement Cover Sheet, (Official Form 427).

      Motion for Relief from Stay − Real Estate Worksheet, (Official Local Form 13) pursuant to App. 1, Rule
13−16−1 of the MLBR.

         Disclosure of Compensation of Attorney for Debtor(s). (Director Form 2030).

      Debtor(s) Schedule of Disputed Payments in Opposition to Motion for Relief from Stay − Post Petition
Transaction History.

         Motion to Amend Plan.

         Motion to Approve Stipulation.

         Certificate of Conference pursuant to App. 1, Rule 13−3 of the MLBR.

         Notice of Amendment to Schedules.

         Motion to Amend Schedules.

      Amended Summary of Schedules, (Official Form 106Sum for individuals or Official Form 206 for
non−individuals) is required.

         Adversary Proceeding Cover Sheet, (Director Form 1040) is required.

         Proposed Notice to the Objection to Claim MLBR 3007−1(b)(Chapters 7 and 11).
   Case 13-43117           Doc 38      Filed 02/06/19 Entered 02/07/19 00:54:06                  Desc Imaged
                                       Certificate of Notice Page 3 of 3
       Proposed Notice to the Objection to Claim and Certificate of Service. See MLBR 3007−1(b) and Appendix
1, Rule 13−13(e).

       Missing required name, address, telephone number or BBO number. See MLBR Rule 9011−1.

       Missing email address of ECF registered electronic filer. See MLBR Appendix 8, Rule 8(a).

       Original Signature is required. "/s/printed name" is not permitted. Please re−file with a scanned original
signature.

      Other




You are hereby ORDERED to file the above required documents(s) on or before JANUARY 11, 2019 .

YOU MUST FILE THESE DOCUMENTS AT THE CLERK'S OFFICE AS INDICATED BELOW.
FAILURE TO COMPLY WILL RESULT IN FURTHER COURT ACTION INCLUDING BUT NOT
LIMITED TO DENIAL OR DISMISSAL WITHOUT FURTHER NOTICE.


      United States Bankruptcy Court
      John W. McCormack Post                   United States Bankruptcy Court          United States Bankruptcy Court
      Office and Court House                   211 Donohue Federal Building            United States Courthouse
      5 Post Office Square, Suite              595 Main Street                         300 State Street, Suite 220
      1150                                     Worcester, MA 01608−2076                Springfield, MA 01105−2925
      Boston, MA 02109−3945



Date:2/4/19                                                          By the Court,

                                                                     Paula Fontaine
                                                                     Deputy Clerk
                                                                     413−785−6906



                                                                                                               36 − 35
